Citation Nr: 0806704	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  92-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for genital 
herpes from April 5, 1999, to August 29, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
genital herpes from August 30, 2002.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from November 1960 to November 
1962.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
July 1990 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, implementing the Board's 
July 1990 grant of entitlement to service connection for 
genital herpes and assigning a noncompensable evaluation 
therefor, effective from April 5, 1989.

The case was most recently before the Board of Veterans' 
Appeals (Board) in November 2006, at which time the claim was 
remanded so that compliance with an April 2006 Joint Motion 
to Remand (Joint Motion) could be undertaken.  The Joint 
Motion followed a December 2004 decision of the Board which 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The Board notes that as part of 
its December 2004 decision the Board found that from April 5, 
1989, to August 29, 2002, a compensable evaluation was not 
warranted for genital herpes, and that from August 30, 2002, 
to the present, no more than a 10 percent rating was for 
assignment for genital herpes.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized these issues in accordance with the 
decision of the Court in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (appeals from original awards are not to be 
construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.  For the reasons stated below, the 
claims have been characterized as shown on the title page of 
this decision.


It is also observed that in October 2007 the veteran 
submitted claims of entitlement to service connection for 
right shoulder and left ankle disorders, to include 
arthritis.  As these issues have neither been developed nor 
certified for appellate review, they are referred to the RO 
for any and all necessary action.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  From April 5, 1989, to August 29, 2002, genital herpes 
was manifested by recurring outbreaks and mild itching, but 
without disfigurement of the head, face, neck, or elsewhere; 
scarring; limitation of function of any body part; 
ulceration, exfoliation, exudation, extensive lesions, or 
systemic or nervous manifestations.

2.  There is no evidence that genital herpes, from April 5, 
1989, to August 29, 2002, had necessitated frequent periods 
of hospitalization or resulted in a marked interference with 
employment.


CONCLUSION OF LAW

From April 5, 1989, to August 29, 2002, a compensable 
evaluation is not warranted for genital herpes.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7820-7806 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As noted above, this matter was remanded most recently by the 
Board in November 2006 so that additional development of the 
evidence could be conducted by the RO.  Various other remands 
preceded the Board's November 2006 action.  All of the 
pertinent actions sought by the Board in its November 2006 
remand, concerning the rating question of entitlement to a 
compensable evaluation for genital herpes from April 5, 1999, 
to August 29, 2002, appear to have been completed in full as 
directed and neither the veteran nor his attorney contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  Concerning 
what essentially continues to be an initial higher rating 
claim now before the Board (limited, however, to a particular 
time frame), the December 1990 statement of the case and July 
2004 supplemental statement of the case informed the veteran 
of the specific rating criteria which would provide a basis 
for a higher rating.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.   The Board is aware of the recent 
court case Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  However, as Vazquez-Flores concerned 
an increased rating claim, the requirements enunciated 
therein are not applicable to this case as it concerns an 
appeal from an initial rating made at the same time the RO, 
in July 1990, implemented the Board's July 1990 grant of 
service connection for genital herpes.  In any case, in May 
2004 the claimant was notified of the need to submit all 
pertinent evidence in his possession.  The claim was 
subsequently readjudicated in a December 2004 Board decision.  
In January 2007 he was provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  The veteran has actual knowledge of the 
pertinent rating criteria, he has been provided an 
opportunity to respond to VA notices and the claim has been 
readjudicated.

Factual Background

In July 1990, the Board granted entitlement to service 
connection for genital herpes simplex infection.  By rating 
action of the same month, a zero percent evaluation was 
assigned by the RO, effective from April 5, 1989, by analogy 
to 38 C.F.R. § 4.118, Diagnostic Code (Code) 7806.

The veteran was seen by VA in November 1989, when he reported 
that he had suffered two outbreaks of herpes since June 1988, 
both of which were so mild that they cleared in two days.  No 
active lesions were observed clinically at that time.

In February 1990, he stated that his most recent outbreak had 
occurred in January 1990, for which he had been prescribed 
Acyclovir.  Examination revealed four or five pustules at the 
base of the penile shaft.  The assessment was of a recurrence 
of a herpes simplex virus.  By August 1990, the disorder was 
described as quiet.

On a VA dermatology examination in October 1990, the veteran 
reported a 30-year history of genital herpes.  He reported 
having recurrent vesicular painful eruptions on the shaft of 
the penis and sometimes on the glans that varied in frequency 
from two weeks to two months.  The veteran reported that he 
took medication.  The assessment was probable herpes simplex 
of the genitalia by history, though he was then free of 
lesions.

In February 1991, the veteran testified at an RO hearing that 
he suffered four to seven outbreaks of herpes per year.

VA outpatient treatment records from 1991 to 1993 show that 
the veteran reported in February 1991 that the last outbreak 
of herpes lesions had been in December 1990.  In August 1991, 
he reported two outbreaks since February 1991 lasting four 
days.  There was no current evidence of herpes.  There was 
also no evidence of genital lesions in August and November 
1992, although the veteran indicated in November 1992 that he 
had recently suffered two different bouts two weeks apart.  
In January 1993, the veteran reported a history of herpes 
recurring more than six times a year for several years.  The 
veteran had no recurrence since starting on continuous use of 
Acyclovir.  

In his November 1991 substantive appeal, the veteran 
indicated that an outbreak of his herpes would begin as one 
or two small blisters accompanied by itching and burning.  
The breakout would grow to one small or large blister about 
the size of a dime.  The blisters had appeared all over the 
shaft of the penis and sometimes on the head.  The attacks 
occurred about every two months and lasted from between three 
to six days.

On a VA dermatology examination in November 1993, the veteran 
reported recurrent outbreaks of genital herpes since 1961.  
Since November 1992, the veteran had been taking Acyclovir 
and had not had a "total" breakout.  Usually there would be 
one blister that sometimes was very large.  Before the use of 
Acyclovir, the veteran reported having a breakout about once 
a month.  Now he had had no lesions for more than one year.  
On examination, no skin disorder was present.  The diagnosis 
was recurrent herpes Type II.

The veteran indicated in a February 1994 statement that his 
herpes was controlled by Acyclovir that was taken twice 
daily.

A January 1994 VA outpatient notation shows that the dosage 
of Acyclovir had been reduced without a breakout.  A December 
1994 notation shows that the veteran was seen for another 
disability.  The impressions included status post herpes.  In 
March 1995, the veteran reported that he had had a recent 
flare-up that was well controlled with Acyclovir.  In June 
1996, a history of genital herpes was noted with no 
recurrence with use of Acyclovir.

On a VA dermatology examination in February 1997, there were 
no lesions on the penis.  The diagnoses included recurrent 
herpes simplex by history only.  


On a VA general medical examination in February 1997, it was 
reported that the veteran was on Acyclovir of 20 milligrams 
five times a day.

By a letter from the RO in December 1997, the veteran was 
requested to provide information as to all health care 
providers from whom he had received treatment for herpes 
since 1996.  No response was received.

On a VA general medical examination in May 1998, it was noted 
that the claims file had been reviewed.  On examination there 
were no lesions.  A history of two outbreaks in the past two 
years was reported.  The diagnoses included herpes simplex 
with no lesions seen at present.  It was further indicated 
that there were no recognizable medical complications or 
physical limitations secondary to genital herpes.

On a VA dermatology examination in May 1998, the examiner 
indicated that the claims folder had been reviewed.  Medical 
history indicated that herpes simplex outbreaks had 
previously occurred approximately six to seven times a year, 
but had then decreased in frequency to only one breakout for 
the next three years with daily use of Acyclovir.  Acyclovir 
was noted to have been discontinued two years before with 
only two breakouts since that time.  Breakouts were noted to 
occur on the penis and were controlled with episodic 
treatment of Acyclovir.  On examination, there was no current 
outbreak.  There also was no evidence of ulceration, 
exfoliation, crusting, or associated systemic or nervous 
manifestations.  The diagnosis was herpes simplex virus type 
two.

The veteran's representative indicated in August 1998 that 
the veteran had two outbreaks of sores on the shaft of his 
penis during the Winter of 1997-98.  Use of Acyclovir was 
noted.  It was further indicated that between June 20 and 27, 
1998, while in Ohio, the veteran experienced an episode of 
severe ulcerated and encrusted sores on his penis.  He had to 
administer Acyclovir for four days to control the outbreak.


Records of VA outpatient treatment compiled in February 2000 
showed no evidence of any herpes breakout.  When seen in 
February 2001, he reported that a breakout had occurred one 
week prior thereto; examination revealed crusted papules on 
the dorsal shaft of the penis.  Acyclovir, 400 milligrams, 
was prescribed for use over a seven-day period during the 
breakout.  He was again seen in November 2001, when it was 
reported that a breakout had occurred one week ago.  Clinical 
evaluation disclosed healing papules of the dorsal shaft of 
the penis.  The assessment was of recurrent genital herpes.

In his February 2002 statement, the veteran reported that he 
was currently taking Acyclovir, 200 milligrams, three times 
daily.  Seven or eight yearly breakouts were cited.

A VA dermatology examination in April 2002 revealed healing 
papules of the penis.  A diagnosis of recurrent genital 
herpes was recorded.  Use of Acyclovir during attacks was 
noted.  Outbreaks ranging in number from five to eight were 
found to occur yearly, with the most recent attacking 
occurring one month previously.  The only symptom presented 
was mild itching.  There was no exfoliation, exudation, 
crusting, or systemic or nervous manifestations.  The 
affected skin lesions were found not to be repugnant or 
markedly disfiguring and no scarring was noted to result.

Laws and Regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate Diagnostic Codes 
(Codes) identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report, and to 
enable the VA to make a more precise evaluation of the level 
of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The issue of the rating to be assigned initially for the 
veteran's genital herpes is one governed by the holding of 
the Court in Fenderson.  Pursuant to Fenderson, at the time 
of an initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.

The VA's Schedule for Rating Disabilities (Rating Schedule) 
does not contain a Code for genital herpes.  In order to 
evaluate the veteran's disability, the Board must select an 
analogous Diagnostic Code.  38 C.F.R. § 4.20 provides that 
when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.

The RO has previously rated the veteran by analogy to eczema 
under Code 7806, here pertinent, the criteria in effect prior 
to August 30, 2002.  

The Board was instructed by way of the October 1995 Joint 
Remand granted by the Court to provide further discussion as 
to its choice of an analogous Code.  "Genital herpes" is 
defined as herpes simplex due to type two virus involving the 
genital region.  Dorland's Illustrated Medical Dictionary 759 
(28th ed. 1994).  "Herpes simplex" is defined as a group of 
acute infections caused by herpes simplex virus type one or 
type two, characterized by the development of one or more 
small fluid-filled vesicles with a raised erythematous base 
on the skin or mucous membrane.  Dorland's Illustrated 
Medical Dictionary 759 (28th ed. 1994).  "Vesicle" is 
defined as a small bladder or sac containing liquid; or a 
small circumscribed epidermal elevation, less than five 
millimeters in circumference, usually containing a clear 
fluid.  Dorland's Illustrated Medical Dictionary 1820 (28th 
ed. 1994).


VA's Rating Schedule provides for the evaluation of 
disabilities of the skin at 38 C.F.R. § 4.118.  38 C.F.R. 
§ 4.118 clearly provides the proper anatomical localization; 
that is, the skin, for the evaluation of genital herpes as 
this disease is defined.  A review of 38 C.F.R. § 4.118 leads 
to only one plausible analogous Code; namely Code 7806, at 
least in terms of the rating criteria in effect prior to 
August 30, 2002.  Under the schedular provision in effect 
prior to August 30, 2002, the Codes in § 4.118 fall basically 
into two groups.  Codes 7800 through 7805 concern scars.  
These Codes are not for application as it is neither 
contended nor shown that scarring is associated with the 
veteran's genital herpes.  Codes 7806 through 7819 concern 
various skin diseases.  Genital herpes is not listed 
specifically among them.  Unless otherwise provided, Codes 
7807 through 7819 are rated as for eczema under Code 7806.  
As skin diseases are generally rated under the criteria 
specified for eczema, Code 7806 is the only logical choice 
under which to rate the skin disease of genital herpes.  
Moreover, Code 7806 provides rating criteria for evaluating 
eczema on the basis of clinical findings to include 
exfoliation, exudation, itching, crusting, and ulceration.  
Medical notations through the years regarding the veteran's 
genital herpes include references to lesions and blisters, 
and complaints of itching and burning.  It was asserted in an 
August 1998 statement from the veteran's representative that 
recent manifestations included ulceration, sores, and 
encrusting.  Clinical findings and complaints relative to the 
veteran's genital herpes fit within the symptomatology 
provided in Code 7806.

By rating decision in April 1997, entitlement to service 
connection was established for psychiatric disability, 
secondary to the service-connected genital herpes, and a 10 
percent rating was assigned.  Moreover, the search for 
disorders etiologically related to genital herpes did not end 
with the grant of service connection for a psychiatric 
disability.  Pursuant to an October 1997 remand, a May 1998 
general medical examination opinion indicated that there were 
no recognizable medical complications or physical limitations 
secondary to the veteran's genital herpes.  In sum, the law 
and evidence show that the veteran's genital herpes is 
properly rated by analogy under Code 7806, based on the 
criteria in effect prior to August 30, 2002, and it has been 
demonstrated through competent medical evidence that there is 
no other physical manifestation or complication related to 
genital herpes.


As pertinent here, for the period prior to August 30, 2002, 
genital herpes is most appropriately rated as for eczema and 
the evaluation will depend on the location and extent of the 
disability.  A noncompensable evaluation was warranted for 
slight, if any, exfoliation, exudation or itching on a 
nonexposed surface or small area.  38 C.F.R. § 4.118, Code 
7806.  A 10 percent evaluation required exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  Id.

Analysis

Throughout the period beginning April 5, 1989, and ending 
August 29, 2002, the record preponderates against finding 
that the disability in question was associated with or 
productive of disfigurement of the head, face, neck, or 
elsewhere; scarring; or limitation of function of any body 
part.  From the onset, there is no indication that there is 
or was any ulceration, exfoliation, exudation, extensive 
lesions, or systemic or nervous manifestations.  The record 
reflects that mild itching has been present, although it is 
noted that slight, if any, itching warranted only a 
noncompensable rating under Code 7806, prior to August 30, 
2002.  Evidence on file shows that the number of outbreaks of 
genital herpes has been significantly reduced in recent years 
with the use of Acyclovir as compared to the medical reports 
in the early 1990s, wherein the veteran reported suffering 
from approximately six or seven outbreaks each year.  More 
significantly, any outbreaks which have occurred have been 
limited to the genital area.  This is neither an exposed 
surface nor an extensive area, and it is not contended 
otherwise.

While the veteran had argued at length that his herpes 
infection is more severe than is reflected in the ratings 
assigned to date, the competent medical evidence presented 
fails to corroborate those assertions.  It is therefore 
concluded that a preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for genital 
herpes for the period from April 5, 1989, to August 29, 2002.  
Furthermore, the evidence preponderates against finding that 
the disability necessitated frequent periods of 
hospitalization or resulted in a marked interference with 
employment, as would be necessary for consideration of an 
extraschedular evaluation.  To that extent, only a 
noncompensable schedular or extraschedular rating is assigned 
for the veteran's genital herpes from April 5, 1989, to 
August 29, 2002.

The Board acknowledges the decision in Ardison v. Brown, 6 
Vet. App. 405 (1994), which determined that the duty to 
assist had been violated when a dermatology examination was 
conducted during an inactive stage of the claimant's skin 
disability when the record showed that the skin disability 
consisted of active and inactive stages during which the 
condition improved.  In Bowers v. Derwinski, 2 Vet. App. 675 
(1992), the Court indicated that it was the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.  Mindful of 
relevant precedent opinions, the Board provided its October 
1997 remand that, if the veteran had an outbreak of genital 
herpes prior to his scheduled VA examination, he should 
present himself to a VA outpatient clinic for an examination 
to document the outbreak, including a description of the 
lesions.  Although the May 1998 VA dermatology examination 
was conducted during an inactive phase of genital herpes, the 
record shows that the veteran reported two outbreaks of 
genital herpes during the Winter of 1997-98 that occurred 
after the October 1997 remand.  Contrary to the clear 
instructions in the remand, the veteran did not present 
himself for an examination during an active phase of genital 
herpes during that time frame or later.

In Wood v. Derwinski, 1 Vet. App. 190 (1991) the Court 
indicated that in order to trigger the duty to assist, a 
veteran must do more than passively wait.  Thus, the Court 
indicated that the duty to assist is not always a one-way 
street and veterans must cooperate with VA's efforts to 
provide adequate medical examinations.  The Board finds that 
all reasonable efforts were expended by VA to afford the 
veteran a VA dermatology examination during an active phase 
of genital herpes.  Due to the veteran's failure to cooperate 
with VA, an examination during an active phase could not be 
conducted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

For the period from April 5, 1989, to August 29, 2002, 
entitlement to a compensable rating for genital herpes is 
denied.


REMAND

As indicated in the Introduction, this claim, here 
characterized as entitlement to a rating in excess of 10 
percent for genital herpes from August 30, 2002, was last 
remanded in November 2006.  Unfortunately, the Board finds 
that remand is again necessary concerning the instant claims.

Pursuant to findings set out as part of a April 2006 Joint 
Motion, the Board, in its November 2006 remand, instructed 
the RO forward the claims file to a VA board certified 
dermatologist so that the nature and extent of the veteran's 
genital herpes could be evaluated.  

The April 2006 Joint Motion, in part, found that there was 
"no medical opinion of record addressing whether [the 
veteran's] condition has been treated with systemic drugs 
(emphasis added).  The medical evidence suggests that that 
[the veteran] has taken oral Acyclovir, which a VA examiner 
noted is an antiviral drug [see February 2003 VA examination 
findings].  This examiner did not, and was not asked to, 
opine whether or not Acyclovir, in the form prescribed to 
[the veteran], is a systemic therapy."  See page four of 
joint motion.  

The Board observes that the provisions of 38 C.F.R. § 4.118 
were modified, effective from August 30, 2002, and although 
genital herpes is not assigned a specific Code under those 
changes, a new Code was added for infections of the skin not 
listed elsewhere (including bacterial, fungal, viral, 
treponemal, and parasitic disease, to be rated as 
disfigurement of the head, face or neck (Code 7800); scars 
(Codes 7801-7805); or dermatitis (Code 7806), depending on 
the predominant disability.  38 C.F.R. § 4.118, Code 7820 
(2003).  A 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40 percent of the exposed areas 
affected is required; or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Where at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of the exposed 
areas are affected; or intermittent systemic therapy is 
required, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of less than six weeks during the 
past 12-month period, a 10 percent rating is for assignment.  
Where less than 5 percent of the entire body or less than 5 
percent of the exposed areas is affected, and no more than 
topical therapy is required during the past 12-month period, 
a noncompensable rating is assignable.

Pursuant to the Board's November 2006 remand, the above-
mentioned VA board certified dermatologist was to, in 
pertinent part, answer questions with regard to service-
connected genital herpes.  It was noted in the Board's 
November 2006 remand that the claims file "must be 
forwarded" to the examining physician.  The veteran was 
thereafter examined by a VA dermatologist in July and 
September 2007.  The respective examination reports indicate 
that the claims file was available in July 2007 but not in 
September 2007.  

The questions posed in November 2006 included the following:  

*	Is the veteran on any form of systemic therapy?  If so, 
why does that particular therapy qualify as "systemic" 
in nature?

*	Does the condition cause crusting or systemic or nervous 
manifestations?  Is it exceptionally repugnant? 

*	Was Acyclovir, in the form prescribed to this appellant, 
a systemic therapy?  In addressing this question the 
examiner must address both the frequency of the 
appellant's genital herpes outbreaks and his use of oral 
Acyclovir, both currently and in the past.

Review of both the July and September 2007 examination 
reports show that none of these questions were adequately 
answered.  Of particular importance was the requested, but 
not answered, opinion concerning whether or not Acyclovir, in 
the form prescribed to the veteran, is a systemic therapy.  

A remand confers, as a matter of law, the right to compliance 
with the remand orders.  As responses to these questions set 
out above is of paramount importance in the Board's rating 
the veteran's service-connected genital herpes, for the 
period from August 30, 2002, to the present, remand is 
mandatory.  Stegall.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should seek to obtain and 
associate with the claims file copies of 
all medical records, including any VA 
treatment records, associated with 
treatment afforded the veteran for 
genital herpes since January 2007.  
Efforts to secure these records must 
continue until it is determined in 
writing that further efforts would be 
futile.  Ultimately, if the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, in compliance with the 
notification mandates set out in 38 
C.F.R. § 3.159(e), that fact should be 
noted in the veteran's claims file, and 
he and his attorney so notified in 
writing.

2.  Thereafter, the claims file must be 
forwarded to a VA board certified 
dermatologist so that the nature and 
extent of the appellant's genital herpes 
may be evaluated.  All indicated tests 
and studies should be accomplished.  
Review of the claims folder must be 
acknowledged by the examiner.  Following 
the examination the examiner must answer 
all of the following questions with 
regard to the service-connected genital 
herpes:

Is the veteran currently on any 
medication for genital herpes?  Is 
any prescribed medication a 
corticosteroid or an 
immunosuppressant?  Is the veteran 
on any form of systemic therapy?  If 
so, why does that particular therapy 
qualify as "systemic" in nature?

Is the veteran on any other current 
treatment for his genital herpes?

How often does the veteran have 
outbreaks of herpes and what is the 
duration of each outbreak?  When was 
the last outbreak?

What symptoms does the veteran have 
attributable to his genital herpes?

Does the veteran experience 
exfoliation, exudation or itching; 
and, if so, is each slight, moderate 
or severe?

Does the condition cause crusting or 
systemic or nervous manifestations?  
Is it exceptionally repugnant?  Is 
there marked disfigurement?

Are there any scars resulting from 
the condition?  If not, there is no 
need to answer the following 
questions.  If so, are they poorly 
nourished?  Are any scars more 
analogous to burn scars, second or 
third degree or to superficial 
scars?  If analogous to second or 
third degree burn scars, indicate 
which and note the area of 
involvement in square inches or 
square centimeters?  Do any scars 
repeatedly ulcerate?  Are any scars 
tender or painful on objective 
demonstration?  Do any scars cause 
limitation of function of the part 
affected?  If so, describe any loss 
of function, including the frequency 
of same.

What percentage of the entire body 
is affected by genital herpes?

What percentage of exposed areas is 
affected by genital herpes?

Was Acyclovir, in the form 
prescribed to this appellant, a 
systemic therapy?  In addressing 
this question the examiner must 
address both the frequency of the 
appellant's genital herpes outbreaks 
and his use of oral Acyclovir, both 
currently and in the past.

The rationale for all opinions provided 
must should be fully explained in 
writing.

3.  To help avoid future remands, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken before returning the case to 
the Board.  Stegall.

4.  After completion of the foregoing, 
and after undertaking any indicated 
development and/or notification action, 
the RO should readjudicate the claim on 
appeal, on the merits, in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must provide full reasons 
and bases for any determination.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his attorney must 
be furnished a supplemental statement of 
the case that includes all of the 
applicable law and regulations.  The 
veteran and his attorney should then be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


